              Case 4:20-cv-01202-LPR Document 15 Filed 01/28/21 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

LAURA LYNN PATTERSON                                                                    PLAINTIFF


v.                                  Case No. 4:20-cv-01202-LPR


DOES                                                                                DEFENDANTS

                                               ORDER

         The Court has received and reviewed the Proposed Findings and Recommendations

submitted by United States Magistrate Judge Jerome T. Kearney. (Doc. 14). No objections have

been filed. After careful consideration and a de novo review of the record, the Court concludes

that the Proposed Findings and Recommendations should be, and hereby are, approved and

adopted in their entirety as this Court’s findings in all respects.

         IT IS THEREFORE ORDERED that:

         1.       Plaintiff’s Complaint against Defendants is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted.

         2.       Dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g).

         3.       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from the Order and Judgment adopting these recommendations would not be taken in good

faith.

         DATED this 28th day of January 2021.



                                                        ________________________________
                                                        LEE P. RUDOFSKY
                                                        UNITED STATES DISTRICT JUDGE
